


110 HR 1627 IH: Social Security Number Fraudulent Use

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1627
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to require
		  that the Commissioner of Social Security notify individuals of improper use of
		  their Social Security account numbers.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Number Fraudulent Use
			 Notification Act of 2007.
		2.Notification of
			 individuals of improper use of their social security account
			 numbersSection 205(c)(2) of
			 the Social Security Act (42 U.S.C. 405(c)(2)) is amended by adding at the end
			 the following new subparagraph:
			
				(I)In any case in which the Commissioner
				of Social Security determines that—
					(i)the Social Security account number in
				the wage records provided to the Social Security Administration by an employer
				with respect to any employee does not match relevant records otherwise
				maintained by the Social Security Administration, or
					(ii)the Social Security account number
				issued to an individual has otherwise been used by any other person in a
				fraudulent or otherwise illegal manner,
					the
				Commissioner shall promptly provide the individual (if any) to whom such Social
				Security account number was issued with written notification of the
				Commissioner’s
				determination..
		
